UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May20, 2010 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31314 31-1443880 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 112 West 34th Street, 22nd Floor, New York, New York 10120 (Address of principal executive offices, including Zip Code) (646)485-5410 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) ITEM 2.02 Results of Operations and Financial Condition. On May 20, 2010 Aéropostale, Inc. issued a press release announcing their first quarter 2010 earnings results. ITEM 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 Press release, dated May 20, 2010, announcing first quarter 2010 earnings results. 2 SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aéropostale, Inc. /s/Michael J. Cunningham Michael J. Cunningham President - Chief Financial Officer Dated: May 21, 2010 3
